The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a finding of fact with regards to the teaching in paragraph [0026] of the instant specification to which applicant has pointed in the response filed April 7, 2020 for at least partial support for the changes made to claims 1 and 12 in that response.  That paragraph of the instant specification has been reproduced below with added emphasis.  
“[0026] With the baseline parameters determined, the process 22 proceeds to block 36 where the boundary thresholds are determined.  In the exemplary embodiment, the boundary threshold are determined using an ELECTRE TRI based multi-criteria sorting process to sort samples being tested to the most relevant category using boundaries and uncertainty parameters defined through laboratory experimentation and system optimization.  With the boundaries determined, the process 22 proceeds to block 38 where the boundary values are stored, such as in memory of a computing system.  In an embodiment, the process 22 also stores the solvent used, the dilution levels and the associated wavelengths where the pharmaceutical compound is reactive.”
The paragraph does not describe how the boundary thresholds are determined from boundaries and uncertainty parameters.  In other words the ELECTRE TRI based multi-criteria sorting process used boundaries and uncertainty parameters defined through laboratory experimentation and system optimization to determine boundary thresholds to sort samples being tested into the most relevant  category.  Since there is no description of how this is done, one of two things appears to be possible: the person of ordinary skill in the art is able to set up the process to provide that functionality or the ELECTRE TRI process did it so that applicant was simply using a functionality already present in the ELECTRE TRI process.  From this paragraph it appears that the ELECTRE TRI based multi-criteria sorting process was inherently had the capability and applicant simply used the capability to determine the boundary thresholds based on laboratory data that was not part of the categorizing process.  Thus for examination purposes, examiner will treat the ELECTRE TRI based multi-criteria sorting process as capable of performing the claimed steps based on boundaries and uncertainty parameters determined/defined prior to the implementation of the sorting process on any sample.  
With respect to the claim changes made in the amendment filed 9-2-20, examiner has reproduced paragraph [0057], of the originally filed specification, below with added emphasis.
[0057] In order to enhance the resolution of the ELECTRE TRI sorting algorithm so that similar low quality samples could be identified as such, a five category system (FIG. 7) was tested that included a "CAT-B" (low quality) located between CAT-A and CAT-C. CAT-A was defined in the same manner as for the three category system of FIG. 6, thus had the same boundaries.  CAT-B outer boundaries were defined arbitrarily as having equal width as CAT-A. The uncertainty parameters (Table 8) were held constant relative to the three category system for ease of use.  Result of this increased resolution are shown in FIG. 8 using the same system as with Table 7.
In this paragraph, it is clear that the boundaries were defined arbitrarily rather than based on actual control samples.  However that arbitrary value was based on the value determined for the CAT-A in the three category system.  Thus within the scope of the instant claims is the use of an arbitrary set of boundaries/boundary thresholds based on those determined with a control sample.  
Claims 12-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claim 12, it is not clear what if any change in scope the added language has provided.  Claim 20 is directed to a system/device for inferring the quality level of a medicine.  While the system does have one or more processors that execute non-transitory computer readable instructions, the added language is directed to the process of preparing/developing the spectral fingerprint used to categorize the quality of the medicine.  In other words, claim 12 is drawn to a system/device that uses a spectral fingerprint that has already been developed.  The support for this interpretation comes from the fact that there is not sufficient structure to perform the steps in the added language.  The system does not include structure capable of crushing the control sample, placing the crushed control sample into solution filtering the solution and further diluting the filtered control sample.  Examiner notes that these steps in the method appear to be done either by hand (e.g. mortar and pestle) or by a device that is not part of the claimed system.  Thus for examination purposes, examiner will treated the newly added language related to developing the spectral fingerprint as not providing any further structural limitation on the system as claimed in the amendment filed September 2, 2020.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon in view of Spencer, Esimone, Bradford and Lennernas (US 2006/0160238) or alternatively Spencer in view of Salmon, Esimone, Bradford and Lennernas.  
In the abstract Salmon teaches detecting substandard pharmaceuticals though spectral finger-printing.  Estimates suggest 30% to 50% of pharmaceuticals sold in global markets are falsified or substandard with low active ingredients or contaminants.  Substandard pharmaceuticals lead to healthcare failures including, antibiotic resistance, increased morbidity and mortality, and loss of confidence in healthcare systems as individuals equate healthcare systems with negative outcomes of low-quality medications.  This subsequently compounds existing challenges to improve global health. Pharmaceutical quality testing methodologies previously developed are aggregated in three categories: Supply-Chain Security (SCS), Laboratory Testing (LT), and Point-of-Care Testing (PoCT).  Of these PoCT methodologies are attractive alternatives as they empower local healthcare providers to assess local drug stocks. These are, however, not widely implemented, as witnessed in field visits, or yield low sensitive and specificity, limiting effectiveness.  Western New England University’s (WNE) Department of Industrial Engineering, in cooperation with the College of Pharmacy is developing a PoCT methodology intended to: 1) be transferable to frontiers of global health, 2) have minimal skill-based barriers to implementation, and 3) have near zero marginal cost of testing.  The developed 
In the abstract Spencer teaches a system to identify substandard pharmaceuticals in a low-resource healthcare setting.  The purpose of this project is to improve standard of care in low resourced healthcare settings by enabling local healthcare providers through access to equipment and procedures required for assessing quality of local drug stocks.  Drug stocks in developing nations are often suspected as being substandard or counterfeit primarily due to a lack of government oversight and/or poor storage conditions.  A substandard pharmaceutical is defined as the wrong pharmaceutical, the correct pharmaceutical at the wrong concentration, or drug 
In the paper Esimone used ultraviolet absorption spectroscopy to establish the wavelength of maximum absorbance for pure powder of artesunate and generate the Beer’s plot.  This was validated and used to assay nine brands (X1–X9) of artesunate in the Nigerian drug market.  The abstract and paper introduction teach that resistance to conventional antimalarials triggered off new policies to circumvent the devastating consequences of malaria especially in the trans-Saharan Africa.  The use of artemisinin-based combinations as first line drug in treatment of uncomplicated malaria was then advocated and adopted by the World Health Organization (WHO).  In Nigeria, this new policy has witnessed a surge in the number of circulating brands of such combinations.  Unfortunately, at that point, there were no “on-the-max).  Then 5 ml of the different dilutions were collected separately and their triplicate absorbance recorded at the established max. From the results obtained, Beer’s plot was generated and the limits of detection and quantitation established using the following relationship: limit of detection (sensitivity) in mg/ml = 10Q/S and limit of quantitation in mg/ml = 3Q/S where, Q is the standard deviation computed from the intercepts on absorbance axis and S is the slope of the individual graphs.  The last full paragraph on page 283 teaches that the in determining the drug content of the different brands, five tablets of each brand were weighed and mean weight calculated.  They were crushed and three different mean weights were weighed out each into a 100 ml volumetric flask containing about 50 ml of simulated intestinal fluid (SIF).  The flasks were agitated for not less than 30 minutes to achieve complete dissolution.  The solution was filtered into new clean dry 100 ml volumetric flasks and made up to volume with fresh SIF.  All the solutions were scanned to check for possible interaction of other constituents present in the tablets.  An appropriate dilution was made and then the absorbance obtained at the lmax for calculation of the drug concentrations.  The same process was repeated five times and average value recorded.  Figures 2-3 show the UV/Visible scan of Artesunate in simulated intestinal fluid (SIF) for the control and the market brands.  Table 2 gives the listed and absolute drug contents of the brands.  The conclusion teaches that the development of simple and cost-effective analytical protocols for artemisinin and its derivatives in both pure form and in dosage form has become very important in the face of increasing supply and demand for this antimalarial agent.  The results obtained from the present study show that UV absorption of artesunate could be employed for the assay of the drug especially in poorly equipped laboratories like those found in most developing countries.  The proposed method is sensitive and reproducible.  

In the patent publication Lennernas teaches a method and device for analysis, verification and quality assurance of drugs for injection or infusion.  Paragraph [0039] teaches that the aim of the description is to show the unique individual characteristics of drug profiles obtained by absorption spectrophotometry.  Figure 3 shows the absorption spectra in the ultraviolet wavelength range 190-400 nm for a number of commonly used chemotherapy drugs.  The illustrated spectra are normalized to the maximum absorption level in order to show the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the Baseline Spectral Absorbance Profile (B-SAP) procedure described by Salmon on the Spencer device because both are being developed for the same purpose develop testing procedure and B-SAPs for compounds critical for treatment of WHO defined seven neglected tropical diseases and the ELECTRE TRI based multi-criteria sorting process allows for thresholds (boundary thresholds) around expected values to minimize chances for false negative and false positive results that might result from potential LED spectral variability as taught by Spencer.  If a control sample was not used in the development of the B-SAP method of Salmon or the device of Spencer, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a control such as taught by Esimone to develop the B-SAP method of Salmon or the Spencer device because as shown by Esimone, such a control is known in developing analytical procedures to determine active ingredients in medications in developing countries using UV analysis of samples at at least one wavelength.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the B-SAP procedure of Salmon into a systematic process such as described by Bradford using dilution of a sample based on an expected compound presence to produce spectra within the measurement intensity range of the spectrophotometer because as taught by Bradford it would allow both the identification of the material present and an estimation of its concentration.  Finally, it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide any appropriate number of discrete wavelength for use in the Salmon B-SAP process in order to distinguish and/or differentiate the compounds potentially measure by the device such as those listed in Bradford and Lennernas because of the need and/or desire to identify/validate their presence in samples as shown by Bradford and Lennernas.  
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon in view of Spencer, Esimone, Bradford and Lennernas or alternatively Spencer in view of  as applied to claims 12-20 above, and further in view of Manning (US 2002/0097402) Salmon and Spencer do not teach that the control sample needs to be crushed into a consistent fine powder that is placed into solution with a quantity of a solvent followed by filtering the solution.  
In the patent publication Manning teaches a spectrometer for making measurements in medical diagnostics among other things.  In particular paragraph [0069] teaches that in the process of using the spectrometer to perform the disclosed function of optical subtraction of signals, the two inputs are also out of phase, so that if a suitable comparison source (or sample) can be found, then the difference between the inputs can be nulled.  An example of a suitable standard would be a pharmaceutical tablet which is known to be good.  Such a tablet would be a suitable standard for inspecting other pharmaceutical tablets for quality control reasons.  By using a near infrared probe beam it would be possible to obtain the chemical signature of each tablet, thereby verifying the composition as it passed by on a conveyor-belt or was loaded into containers.  Such quality control would be particularly useful in cases where more than one type of pill was produced at the production facility.  For optical subtraction, the ideal sample would be a pill or tablet of known composition.  When a tablet of equal composition was position in the other beam, the output signal would null.  If a tablet of different composition were placed in the probe beam, a large difference signal would be observed.   
It would have been obvious to one of ordinary skill in the art at the time the application was filed to, as taught by Manning, use a pharmaceutical pill/tablet of known composition as the control/standard/reference sample to develop the spectral fingerprint used for comparison in the method of Salmon or Spencer and prepare it for spectral analysis by a notoriously well-known method including crushing the control sample, dissolving the crushed control sample in a solvent, filtering the thus produced solution of the control sample and diluting it to a desired level as evidenced by Esimone for preparation of pharmaceutical tablets for optical analysis because of the suitability of using a pill/tablet as the control/standard/reference sample as taught by Manning and the known preparation of such materials for optical analysis as evidenced by Esimone.  
The declaration under 37 CFR 1.132 (1.56) filed July 24, 2018 is sufficient to overcome the potential rejection based upon the dissertation of Aliea Afnan by showing that the actual date of publication disqualifies it a prior art.
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive. In response to the amendments a new rejection under 35 U.S.C. 112(b) have been applied against some of the claims, the obviousness rejection has been maintained against the system claims and the obviousness rejection has been modified with respect to the method claims by addition of a reference to show that use of a pharmaceutical pill/tablet of known composition/concentration as control sample is known when two optical signals are being compared.  The arguments are moot with respect to the new rejection.  With respect to the system claims, for the added language to have patentable moment, the elements of the system being claims would need to have sufficient structure to be capable of performing the process steps to develop the spectral fingerprint.  While the system does have one or more processors that execute non-transitory computer readable instructions, the system does not include/require structure capable of crushing the control sample, placing the crushed control sample into solution filtering the solution and further diluting the filtered control sample.  Examiner notes that Such structure for performing these steps by the system is not disclosed and/or does not appear to have even been conceived based on the instant disclosure.  Rather these steps in the method appear to be done either by hand (e.g. mortar and pestle) or by a device that is not part of the claimed system.  In other words, claim 12 is drawn to a system/device that uses a spectral fingerprint developed from a control sample that was prepared with little involvement of the system.  In other words, of the language added to claim 12, testing an absorbance of the filtered solution is the only step of those added to claim 12 that the system is even disclosed as capable of doing (hence the new rejection under 35 U.S.C. 112(b)).  Thus the argument(s) directed toward claim 12 and the claims dependent therefrom are not commensurate in scope with the claims.  With respect to claim 1 and the claims dependent therefrom, the added language does further limit the claims.  However the newly cited and applied Manning reference shows that pharmaceutical tablets are suitable for use as a control sample used for optical comparison analysis methods and that there are advantages in optical/spectral analysis for using a pharmaceutical tablet as the control sample for comparison of the optical signal from the sample being analyzed.  Thus using a known preparation method for such pharmaceutical tablets would have been an obvious addition to the Spencer or Salmon methods to incorporate the use of such a control sample into the method.  In this instance, the method taught by Esimone provides evidence that the newly added steps would have been known to those of ordinary skill in the art and therefore obvious .  
With respect to using the ELECTRE TRI process to establish/determine/develop the boundary thresholds, instant inventor Salmon appears to be one of the authors of the abstracts used as primary references in the obviousness rejections above.  As such, this inventor certainly has the ability to clearly provide probative evidence to show that the ELECTRE TRI process was not used to establish/determine/develop the boundary thresholds that were used to classify the samples.  In other words, applicant has the ability to provide probative evidence that using the ELECTRE TRI process to establish/determine/develop the boundary thresholds did not occur until after the publication of the two primary references.  Having said that, examiner notes that chapters 3-4 of the Aliea Afnan dissertation provide evidence that the ELECTRE TRI process was in fact used by applicant to establish/determine/develop the boundary thresholds.  
The ultimate question is what would point one of ordinary skill in the art toward or away from using the same process for categorizing the samples to also set the boundary conditions as well.  The Spencer abstract clearly teaches that the main task of their system is to measure absorbance of a sample at four wavelengths, and compare those results with values expected for the target pharmaceutical at the treatment concentration derived from control samples from a high quality source and laboratory.  Thus Spencer is using control samples to setup/establish the parameters used to categorize the samples being analyzed.  The abstract also teaches that to compensate for potential LED spectral variability, the microcontroller is programmed with the ELECTRE TRI sorting algorithm, which allows for thresholds (boundary thresholds) around expected values to minimize chances for false negative and false positive results.  Those thresholds had to be determined at some point (i.e. with control samples in the laboratory).  The instant specification, paragraph [0026] clearly teaches that those things were determined in a laboratory.  It would make perfect sense that the same routine/process used to determine the classification of the samples in the field would have been used to determine the proper thresholds (boundary thresholds) around the expected values.  This is shown in the teachings of Esimone with an intended purpose that is similar to the intended purpose of the instant invention: measuring the content of the active component of a medication using the UV absorbance of the drug.  This is something that Esimone shows as common knowledge to one of ordinary skill in 
With respect to claim 12 and the argument that placing the sample holder between the sensor and light source is not taught by the references in not persuasive because Spencer in the paragraph bridging the pages of the abstract clearly teaches that spectrophotometry system is comprised of a container from clear UV filtering acrylic that was painted with black spray paint to prevent ambient light from affecting the absorbance values.  In the first full paragraph on the second page of the abstract Spencer teaches that the system also includes four UV LEDs a broad range UV/visible light photodiode and a microcontroller.  Also critical for showing that the Spencer device has the required configuration is the teaching that the voltage read by the microcontroller corresponds to “the light transmitted through the sample held in a UV cuvette”.  Thus the arguments are not persuasive.  The fact that the light is transmitted through the sample is clear evidence inferring that the required configuration of the sample holder (UV sample cuvette) being disposed between the sensor and light source is met by the Spencer device.    
It has come to the attention of examiner that the following two presentations/posters include one or more of the instant inventors, have a subject that appears to be significantly similar to the claimed subject matter and/or the applied Salmon and/or Spencer references.  
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide copies of each publication which any of the applicants authored or co-authored and which describe the disclosed subject matter of Baseline Spectral Absorbance Profile or Detecting Substandard and False Pharmaceuticals.  
While examiner is looking for all publications of applicant prior to the filing date of the instant application directed to the above subject matter that are not of record, it has come to the attention of examiner that the following two presentations/posters include one or more of the instant inventors, have a subject that appears to be significantly similar to the claimed subject 
”Baseline Spectral Absorbance Profile (B-SAP): A Methodology for Detecting Counterfeit Pharmaceuticals in Resource Scarce Settings” Aliea Afnan, Christian M. Salmon, Ronny Priefer, Margaret Salmon. Consortium of Universities for Global Health, Poster Presentation. Boston, MA, 2015
Salmon, C., Salmon, M., Afnan, A., Luc, M., “A Point-of-Care Method for Detecting Substandard and False Pharmaceuticals”, CUGH Global Health Conference, "Mobilizing Research for Global Health", Boston, MA, March 26 - 28, 2015. (poster session and published abstract)
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.

This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to the ELECTRE TRI program/method, methods of preparing pharmaceutical pills for analysis and UV spectroscopy apparatus and methods.  Of note, examiner is citing the Afnan dissertation to place the copy available to examiner in the record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797